The information in this prospectus supplement is not complete and may be changed.This prospectus supplement and the attached prospectus are not an offer to sell and they are not soliciting an offer to buy these securities in jurisdictions where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration No. 333-139130 Subject to CompletionPreliminary Prospectus Supplement, Dated July 16, 2008 PROSPECTUS SUPPLEMENT (To prospectus dated July 16, 2008) $348,953,000 Merrill Auto Trust Securitization 2008-1 Issuing Entity ML Asset Backed Corporation Depositor Merrill Lynch Bank USA U.S. Bank National Association CenterOne Financial Services LLC Sponsor Master Servicer Receivables Servicer The issuing entity is offering the following securities: Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Class B Notes Class C Notes Total A-2a Notes A-2b Notes A-3a Notes A-3b Notes A-4a Notes A-4b Notes Principal Amount $67,900,000 $82,200,000 $96,400,000 $62,880,000 $23,384,000 $16,189,000 $348,953,000 Interest Rate [•]% [•]% LIBOR plus [•]% [•]% LIBOR plus [•]% [•]% LIBOR plus [•]% [•]% [•]% Final Scheduled Payment Date August 17, 2009 December 15, 2010 December 15, 2010 March 15, 2012 March 15, 2012 April 15, 2015 April 15, 2015 April 15, 2015 April 15, 2015 Price to Public(1) [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% $[•] Underwriting Discount [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% $[•] Proceeds to Depositor [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% [•]% $[•](2) (1)Plus accrued interest, if any, from [•],2008. (2)Before deducting other expenses estimated at $900,000. ·The issuing entity is a Delaware statutory trust formed to issue the securities described in this prospectus supplement. ·The notes are secured by the assets of the issuing entity, which consist primarily of motor vehicle installment sale contracts all of which are secured by Mitsubishi Motors automobiles, light-duty trucks and sport utility vehicles. ·The issuing entity will pay interest and principal on the securities on the 15th day of each month, or if the 15th is not a business day, the next business day commencing in August 2008. ·The issuing entity will pay principal in accordance with the payment priorities described in this prospectus supplement. ·The issuing entity will enter into interest rate swaps to hedge its floating interest rate obligations on the ClassA-2b Notes, the Class A-3b and the Class A-4b Notes. ·Credit enhancement will consist of overcollateralization a reserve account with an initial deposit of $899,371 and, for each class of notes, subordination of all other classes of notes bearing a subsequent designation in alphabetical order. ·No application will be made for the notes to be listed on any securities exchange or any other trading or quotation system. Before you purchase any of these securities, be sure you read this prospectus supplement and the attached prospectus, especially the risk factors beginning on page S-[•] of this prospectus supplement and on page 8 of the prospectus. These securities are issued by the issuing entity.The securities are obligations of the issuing entity only and not of ML Asset Backed Corporation, the sponsor, the master servicer, the receivables servicer, the administrator, the swap counterparty or any of their respective affiliates. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the adequacy or accuracy of this prospectus supplement or the attached prospectus.Any representation to the contrary is a criminal offense. Merrill Lynch & Co. JPMorgan Wachovia Securities The date of this prospectus supplement is [•], 2008. TABLE OF CONTENTS Page READING THESE DOCUMENTS iii SUMMARY OF TERMS OF THE SECURITIES S-1 TRANSACTION ILLUSTRATION S-11 RISK FACTORS S-13 THE ISSUING ENTITY S-19 Limited Purpose and Limited Assets S-19 Capitalization of the Trust S-20 The Owner Trustee S-20 THE RECEIVABLES POOL S-22 THE DEPOSITOR S-30 THE SPONSOR S-30 General S-30 MLBUSA's Motor Vehicle Financing Program S-30 MLBUSA Flow Program S-31 THE RECEIVABLES SERVICER S-32 THE MASTER SERVICER AND SECURITIES ADMINISTRATOR S-35 THE INDENTURE TRUSTEE S-37 AFFILIATIONS AND RELATED TRANSACTIONS S-38 STATIC POOL DATA S-38 HOW YOU CAN COMPUTE YOUR PORTION OF THE AMOUNTOUTSTANDING ON THE NOTES S-39 The Factors Described Above Will Decline as the Issuing Entity Makes Payments on the Notes S-39 MATURITY AND PREPAYMENT CONSIDERATIONS S-40 Illustration of the Effect of Prepayments on the Weighted Average Life of the Notes S-41 DESCRIPTION OF THE NOTES S-47 Payments of Interest S-47 Payments of Principal S-49 Optional Prepayment S-50 Certain Provisions of the Indenture S-51 The Indenture Trustee S-54 The Administrator S-54 APPLICATION OF AVAILABLE COLLECTIONS S-54 Sources of Funds for Distributions S-54 Priority of Payments S-55 Priority of Payments Following Events of Default Resulting in Acceleration of the Notes S-57 Reserve Account S-58 Overcollateralization S-59 Fees and Expenses of the Issuing Entity S-60 Interest Rate Swaps S-62 DESCRIPTION OF THE TRANSFER AND SERVICING AGREEMENTS S-65 Sale and Assignment of the Receivables S-65 Servicing Compensation and Expenses S-66 Servicing Procedures S-66 Events of Servicing Termination S-67 Rights Upon Event of Servicing Termination S-67 Waiver of Past Events of Servicing Termination S-68 Deposits to the Collection Account S-68 LEGAL PROCEEDINGS S-68 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-68 CERTAIN STATE TAX CONSEQUENCES S-69 EMPLOYEE BENEFIT PLAN CONSIDERATIONS S-69 UNDERWRITING S-71 LEGAL OPINIONS S-72 GLOSSARY OF TERMS S-73 APPENDIX A – STATIC POOL DATA S-79 ii READING THESE DOCUMENTS We provide information on the securities in two documents that offer varying levels of detail: 1. Prospectus - provides general information, some of which may not apply to the securities. 2. Prospectus Supplement - provides a summary of the specific terms of the securities. We suggest you read this prospectus supplement and the prospectus in their entirety.The prospectus supplement pages begin with “S.”If the terms of the offered securities described in this prospectus supplement vary with the accompanying prospectus, you should rely on the information in this prospectus supplement. We include cross-references to sections in these documents where you can find further related discussions.Refer to the table of contents on page ii in this document and on page ii in the prospectus to locate the referenced sections. The Glossary of Terms on page S-73 of this prospectus supplement and the Glossary of Terms on page81 in the prospectus list definitions of certain terms used in this prospectus supplement or the prospectus. You should rely only on information on the securities provided in this prospectus supplement and the prospectus.We have not, and the underwriters have not, authorized anyone to provide you with different information. We are not, and the underwriters are not, making an offer to sell the notes in any jurisdiction where the offer or sale is not permitted. In this prospectus supplement, the terms “we,” “us” and “our” refer to ML Asset Backed Corporation. All dealers effecting transactions in the notes within 90 days after the date of this prospectus supplement may be required to deliver the prospectus and prospectus supplement, regardless of their participation in this distribution.This is in addition to the obligation of dealers to deliver the prospectus and prospectus supplement when acting as underwriter or when selling their unsold allotments or subscriptions. iii SUMMARY OF TERMS OF THE SECURITIES The following summary is a short description of the main terms of the offering of the securities.For that reason, this summary does not contain all of the information that may be important to you.To fully understand the terms of the offering of the securities, you will need to read both this prospectus supplement and the attached prospectus in their entirety. Issuing Entity Merrill Auto Trust Securitization 2008-1, a Delaware statutory trust, will use the proceeds from the issuance and sale of the securities to purchase from the depositor a pool of receivables and to establish a reserve account.The receivables are retail installment sale contracts secured by automobiles, light-duty trucks and sports utility vehicles, all of which are Mitsubishi Motors vehicles.The issuing entity will rely upon collections on the receivables to make payments on the securities.The issuing entity will be solely liable for the payment of the securities. Offered Notes The notes offered by this prospectus supplement consist of the ClassA-1 Notes, ClassA-2a Notes, Class A-2b Notes, ClassA-3a Notes, Class A-3b Notes, ClassA-4a Notes, Class A-4b Notes, ClassB Notes and ClassC Notes.The ClassA-1 Notes, ClassA-2a Notes, Class A-2b Notes, Class A-3a Notes, ClassA-3b Notes, Class A-4a Notes and Class A-4b Notes are collectively referred to as the “ClassA Notes.” We refer to the Class A-2a Notes and the Class A-2b Notes as the “Class A-2 Notes.”We refer to the Class A-3a Notes and the Class A-3b Notes as the “Class A-3 Notes.”We refer to the Class A-4a Notes and the Class A-4b Notes as the “Class A-4 Notes.” We refer to the notes that, as described on the cover page, bear interest at a floating rate, as the “floating rate notes” and the notes that bear interest at a fixed rate as the “fixed rate notes.” The allocation of the principal balance between the Class A-2a Notes and the Class A-2b Notes, the Class A-3a Notes and the Class A-3b Notes, and the Class A-4a Notes and the Class A-4b Notes will be determined on the day of pricing. The principal balance of the Class A-2 Notes may be entirely allocated to the Class A-2a Notes or the Class A-2b Notes, with no amount allocated to the Class A-2b Notes or Class A-2a Notes, respectively, in which case no Class A-2b Notes or Class A-2a Notes, respectively, would be issued (and in either case the issued notes would be called the Class A-2 Notes). Likewise, the principal balance of the Class A-3 Notes may be entirely allocated to the Class A-3a Notes or the Class A-3b Notes, with no amount allocated to the Class A-3b Notes or Class A-3a Notes, respectively, in which case no Class A-3b Notes or Class A-3a Notes, respectively, would be issued (and in either case the issued notes would be called the Class A-3 Notes). Finally, the principal balance of the Class A-4 Notes may be entirely allocated to the Class A-4a Notes or the Class A-4b Notes, with no amount allocated to the Class A-4b Notes or Class A-4a Notes, respectively, in which case no Class A-4b Notes or Class A-4a Notes, respectively, would be issued (and in either case the issued notes would be called the Class A-4 Notes). S-1 Other Securities The issuing entity will also issue asset backed certificates which will be subordinate to the notes.The certificates are not offered hereby and entitle their holders to residual distributions from the issuing entity. Closing Date We expect the issuing entity to issue the securities on or about [•], 2008. Cut-off Date The cut-off date was the close of business on June 30, 2008.The statistical information regarding the receivables contained in this prospectus supplement was calculated as of the cut-off date. Depositor ML Asset Backed Corporation, a limited purpose Delaware corporation. The depositor is a wholly-owned subsidiary of Merrill Lynch& Co. Sponsor Merrill Lynch Bank USA, an affiliate of the depositor and Merrill Lynch & Co., will sell the receivables to the depositor.The receivables have been originated under the sponsor’s origination program described under “The Sponsor—MLBUSA Flow Program” in this prospectus supplement. Receivables Servicer CenterOne Financial Services LLC services the receivables and performed certain activities on behalf of the sponsor in connection with the origination of the receivables.For a description of the receivables servicer, see “The Receivables Servicer” in this prospectus supplement. Master Servicer and Securities Administrator U.S. Bank National Association will act as master servicer and securities administrator on behalf of the issuing entity. Indenture
